Exhibit 10.44.2

AMENDMENT NO. 2 TO

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

THIS AMENDMENT NO. 2 (this “Amendment”) to the Amended and Restated Stockholders
Agreement, dated as of March 13, 2014, as amended by that certain Amendment
No. 1 on May 22, 2014 (the “Stockholders Agreement”), by and among Burlington
Stores, Inc., a Delaware corporation, and the Investors and Managers named
therein, is made and entered into as of this 5th day of December, 2014.
Capitalized terms used herein and not defined shall have the meanings specified
in the Stockholders Agreement.

WHEREAS, in accordance with Section 6.2 of the Stockholders Agreement, the
parties hereto wish to amend the Stockholders Agreement as provided herein.

WHEREAS, the Investors signatory hereto constitute the Majority Investors, and
as such, may amend, modify, extend or terminate the provisions of the
Stockholders Agreement as provided for in Section 6.2 thereof.

NOW, THEREFORE, in consideration of the terms and conditions contained in this
Amendment and other good and valuable consideration, the mutual receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Amendment of Section 2.1.1 of the Stockholders Agreement. Section 2.1.1 of
the Stockholders Agreement is hereby deleted in its entirety and replaced with
the following:

“2.1.1 Affiliates. Any holder of Shares may Transfer any or all of such Shares
to an Affiliate of such holder.”

2. Amendment of Section 2.2 of the Stockholders Agreement. The first sentence of
Section 2.2 of the Stockholders Agreement is hereby deleted in its entirety and
replaced with the following:

“2.2 Transfers to the Public or to a Charitable Organization. Any holder of
Shares may Transfer such Shares (a) subject to the provisions of Section 3.3.4,
in a Public Offering or pursuant to Rule 144, or (b) to a Charitable
Organization, in each case, if such transfer would not result in, (x) in the
case of a Non-Senior Manager, the Relative Ownership Percentage (as defined
below) of the Management Shares owned by such Manager immediately following the
effective time of such Transfer (the “Determination Time”) being less than the
lesser of (i) the applicable Sell-Down Percentage immediately following the
Determination Time, and (ii) the Relative Ownership Percentage of the Shares
owned by the Investors immediately following the Determination Time, or, (y) in
the case of a Senior Manager, the Relative Ownership Percentage of the
Management Shares owned by such Senior Manager immediately following the
Determination Time being less than the Relative Ownership Percentage of the
Shares owned by the Investors immediately following the Determination Time.”



--------------------------------------------------------------------------------

3. Amendment of Section 7 of the Stockholders Agreement. The definition of
“Registrable Securities” in Section 7 of the Stockholders Agreement is hereby
deleted in its entirety and replaced with the following:

“‘Registrable Securities’ shall mean (a) all shares of Common Stock, (b) all
shares of Common Stock issuable upon exercise, conversion or exchange of any
Option, Warrant or Convertible Security and (c) all shares of Common Stock
directly or indirectly issued or issuable with respect to the securities
referred to in clauses (a) or (b) above by way of stock dividend or stock split
or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, in each case constituting Shares. As to
any particular Registrable Securities, such shares shall cease to be Registrable
Securities when (i) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement; (ii) such securities shall have been Transferred pursuant to Rule 144
or to a Charitable Organization; (iii) subject to the provisions of Section 5
hereof, such securities shall have been otherwise transferred, new certificates
for them not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent disposition of them shall not require
registration of them under the Securities Act and such securities may be
distributed without volume limitation or other restrictions on transfer under
Rule 144 (including without application of paragraphs (c), (e) (f) and (h) of
Rule 144) or (iv) such securities shall have ceased to be outstanding.”

4. No Other Amendments. Except as expressly amended hereby, the provisions of
the Stockholders Agreement are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Any reference in the
Stockholders Agreement to “this Agreement,” “herein,” “hereof,” “hereunder” or
words of similar import, and any other document, instrument or agreement that
refers to the Stockholders Agreement, shall be deemed to refer to the
Stockholders Agreement as amended by this Amendment. This Amendment shall be
effective as of the date hereof.

5. Governing Law. This Amendment shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

6. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AMENDMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES

 

2



--------------------------------------------------------------------------------

THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 6
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AMENDMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 6 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

7. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first written above.

 

BURLINGTON STORES, INC. By:

/s/ Paul Tang

Name: Paul Tang Title:   Executive Vice President General             Counsel
and Secretary

[Signature Page to Amendment No. 2 to Amended and Restated Stockholders
Agreement]



--------------------------------------------------------------------------------

Investors: BAIN CAPITAL FUND IX, LLC By: Bain Capital Fund IX, L.P., its sole
member By: Bain Capital Partners IX, L.P., its general partner By: Bain Capital
Investors, LLC, its general partner By:

/s/ Joshua Bekenstein

Name: Joshua Bekenstein Title:   Managing Director

BAIN CAPITAL INTEGRAL

INVESTORS, LLC

By: Bain Capital Investors, LLC, its administrative member By

/s/ Joshua Bekenstein

Name: Joshua Bekenstein Title: Managing Director BCIP TCV, LLC By: Bain Capital
Investors, LLC, its administrative member By:

/s/ Joshua Bekenstein

Name: Joshua Bekenstein Title:   Managing Director BCIP ASSOCIATES-G By: Bain
Capital Investors, LLC, its managing partner By:

/s/ Joshua Bekenstein

Name: Joshua Bekenstein Title: Managing Director

[Signature Page to Amendment No. 2 to Amended and Restated Stockholders
Agreement]